DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II (method claims) in the reply filed on 3/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon reconsideration, the species election requirement has been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the robot unrolling the seed quilt, removing the seed cover, and harvesting the germinated seeds (claims 22, 24 and 26, respectively) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 19-20, 26, 28 and 33 are objected to because of the following informalities:  in claim 19, occurrences of “substate” in lines 4-5 should be replaced with “substrate”, “the” should be inserted before “seed cover” in line 5, “one or more” should be inserted before “seeds” in line 8 and before “germinated seeds” in line 9 for consistency; in claim 20, “one or more” should be inserted before “seeds” in line 2; in claim 26, “one or more” should be inserted before “germinated seeds”; in claim 28, “one or more” should be inserted before “germinated seeds” in line 2; in claim 33, “substate” in lines 12 and 14 should be replaced with “substrate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 recites the limitations “the germinating seeds” in line 8 and "the bonding regions" in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim. In addition, the limitation “separate the grow substrate and the seed cover at the bonding regions” in lines 8-9 (emphasis added) is inconsistent with the limitation in line 5 of “bonding the grow substrate to the seed cover to create seed cells…” because if the grow substrate is not attached to the seed cover, then the bonding/bonding regions do not exist. 
Claim 18 also recites the limitation "the bonding regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, the limitation “the grow substate and the seed cover separate at the bonding regions” in lines 5-6 (emphasis added) is inconsistent with the very idea of the “bonding regions”. If the grow substrate is not attached to the seed cover, then the bonding regions do not exist. Thus, the limitation is unclear and inconsistent. In addition, claim 19 recites the limitation "the grow cover" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-25 also recite the limitation "the grow cover" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 33 recites the limitations "the bonding regions" in lines 8-9 and “the grow cover” in line 16.  There is insufficient antecedent basis for these limitations in the claim. at the bonding regions” in line 14 is inconsistent with the very idea of the “bonding regions”. If the grow substrate is not attached to the seed cover, then the bonding regions do not exist. Thus, the limitation is unclear and inconsistent. 
Claims 13, 15-17, 20-22 and 26-33 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway (US 7698854).
For claim 12, Holloway discloses a method of making a seed quilt, the method comprising: receiving a grow substrate 3; adding seeds 4 to the grow substrate; covering the seeds with a seed cover 2; and bonding the grow substrate to the seed cover to create seed cells in which the seeds are confined (refs. 2,3 are bonded together between seeds 4 in Fig. 1 and the cross-section before seedling emergence in Fig. 2; col 3, ln 38-54 and col 7, ln 15-28), the seed quilt comprising a plurality of the seed cells (Figs. 1-2), wherein bonding between the grow substrate and the seed cover is configured such that a force of the germinating seeds separate the grow substrate and the seed cover at the bonding regions (note that ref. 5 may be ethylene vinyl acetate (EVA) adhesive (col 3, ln 41-44) and the lines of weakness 6 are formed by a series of perforations (Figs. 1-2; col 3, ln 13-15 and col 7, ln 28-32); thus, the adhesive is non-degrading and refs. 2 and 3 are necessarily kept apart or divided at the bonding regions by an intervening space that is caused by the germinating seeds growing and exerting a force pushing upward on ref. 2, shown in Fig. 2 (see top Fig. 2 versus bottom Fig. 2), meeting the plain meaning definition of “separate” (“to keep apart or divide, as by an intervening barrier or space; to put, bring, or force apart” 
For claim 13, Holloway discloses wherein the seed cells are configured to merge as the seeds germinate and sprout (note that ref. 5 may be ethylene vinyl acetate (EVA) adhesive (col 3, ln 41-44) and the lines of weakness 6 are formed by a series of perforations (Figs. 1-2; col 3, ln 13-15 and col 7, ln 28-32); thus, the adhesive is non-degrading and the germinating seeds grow and necessarily exert a force pushing upward on ref. 2 (see top Fig. 2 versus bottom Fig. 2), causing the seed cells to merge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of MacKugler (US 2017/0280633).
For claim 15, Holloway is silent about using a vacuum to shape the seed cells.

For claim 17, Holloway is silent about wherein the seeds are placed in depressions in the grow substrate and the bonding regions are created at ridges between the depressions.
MacKugler teaches a method of making a seed quilt wherein the seeds 33 are placed in depressions (at ref. 32) in the lower layer 31 (Fig. 4) and the bonding regions are created at ridges between the depressions (para 0024 describes heat sealing; the bonding occurs at the higher points of refs. 31 and 28 Fig. 4; Fig. 16 shows the ridges/higher points of refs. 31 and 28 are necessarily formed between the depressions at ref. 32) in order to ensure plant germination in the middle of each seed cavity, thereby removing the potential for seeds to shift beneath the seed quilt and not 
For claim 18, Holloway as modified by MacKluger teaches (references to MacKluger) wherein the seeds are placed in depressions (at ref. 32) formed by the vacuum (para 0024; Fig. 4) and the bonding regions are created at ridges between the depressions (para 0024 describes heat sealing; the bonding occurs at the higher points of refs. 31 and 28 Fig. 4; Fig. 16 shows the ridges/higher points of refs. 31 and 28 are necessarily formed between the depressions at ref. 32).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Kang (KR 100750564, machine translation attached).
For claim 16, Holloway is silent about attaching the seed quilt to a roll of seed quilt.
Kang teaches a method of making a seed quilt comprising attaching the seed quilt to a roll of seed quilt (pg. 3, ln 24-27, pg. 6, ln 13-24, and para spanning pg. 6-7 of machine translation describe rolled seed quilts 60 and attaching them together using .
Claims 19, 23, 25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Oberst (US 8910419).
For claim 19, Holloway teaches a method of germinating seeds (Figs. 1-2) or growing microgreens, the method comprising: placing a seed quilt 2-6 in contact with water (col 6, ln 34-47, col 8, ln 38-col 9, ln 2), the seed quilt including a plurality of seed cells (see the cross-section before seedling emergence in Fig. 2 showing seed cells where ref. 4 are located), each of the seed cells including one or more seeds 4 (see the cross-section before seedling emergence in Fig. 2), wherein the seed cells are separated by bonding regions (areas where refs. 2,3 are bonded together between seeds 4 in Fig. 1 and the cross section before seedling emergence in Fig. 2; col 3, ln 38-54 and col 7, ln 15-28) between a grow substate 3 and a seed cover 2, the bonding regions being configured such that the grow substate and seed cover separate at the bonding regions in response to force exerted by germination of the one or more seeds (note that ref. 5 may be ethylene vinyl acetate (EVA) adhesive (col 3, ln 41-44) and the lines of weakness 6 are formed by a series of perforations (Figs. 1-2; col 3, ln 13-15 and col 7, ln 28-32); thus, the adhesive is non-degrading and refs. 2 and 3 are necessarily kept apart or divided at the bonding regions by an intervening space that is caused by 
Holloway is silent about harvesting the germinated seeds as sprouts or microgreens.
Oberst teaches a method of germinating seeds or growing microgreens comprising harvesting the germinated seeds as sprouts or microgreens (col 2, ln 36-56 and col 9, ln 5-8 describe sprouts and sunflower greens, known to be microgreens) in order to grow feed for animals or plants for consumption by humans (col 2, ln 62-65 and col 4, ln 28-31), depending on the desires of the user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway to include harvesting the germinated seeds as sprouts or microgreens as taught by Oberst in order to grow feed for animals or plants for consumption by humans, depending on the desires of the user.
For claim 23, Holloway as modified by Oberst teaches (references to Holloway) wherein the seed cover is removed from the grow cover as a single piece (col 7, ln 37-43 describes simply pulling the seed cover 2 over and away from the grow substrate 3, such that the seed cover can be recycled for future use; thus, the seed cover 
For claim 25, Holloway as modified by Oberst teaches (references to Holloway) wherein the seed cover is removed from the grow cover by hand (col 7, ln 37-43 describes simply pulling the seed cover 2 over and away from the grow substrate 3; no disclosure of a mechanical or any other seed cover removal device, thus, one of ordinary skill would understand such simple removal is performed by hand).
For claim 31, Holloway as modified by Oberst is silent about wherein the seed cells each have an area of at least 1/2 square inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the area of each seed cell of Holloway as modified by Oberst to be at least ½ square inch in order to ensure sufficient space for the seeds, such as bean seeds, that the user desires to be germinated, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 32, Holloway as modified by Oberst teaches (references to Holloway) wherein placing the seed quilt in contact with water includes using an automated irrigation system (col 6, ln 38-42 describes solar or heat sensitive mechanical pumps which control the distribution of water in accordance with the requirements of the media in a given set of environmental conditions; thus, the irrigation system includes automated parts).

Holloway is silent about harvesting the germinated seeds as the sprouts or microgreens.
Oberst teaches a method of growing sprouts or microgreens comprising harvesting the germinated seeds as the sprouts or microgreens (col 2, ln 36-56 and col 9, ln 5-8 describe sprouts and sunflower greens, known to be microgreens) in order to grow feed for animals or plants for consumption by humans (col 2, ln 62-65 and col 4, ln 28-31), depending on the desires of the user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway to include harvesting the germinated seeds as the sprouts or .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Oberst (US 8910419), as applied to claim 19 above, and further in view of Kang (KR 100750564, machine translation attached).
For claim 20, Holloway as modified by Oberst is silent about wherein the seed quilt is disposed in a vertical orientation during germination of the seeds.
Kang teaches a method of making a seed quilt wherein the seed quilt 60 is disposed in a vertical orientation during germination of the seeds (paragraph spanning pg. 6-7 of machine translation describes vertical vegetation mat 60) in order to install the seed quilt on various types of slopes or cut surfaces (pg. 2, ln 11-13; pg. 8, ln 3), even vertical surfaces. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway as modified by Oberst to include wherein the seed quilt is disposed in a vertical orientation during germination of the seeds as taught by Kang in order to install the seed quilt on various types of slopes or cut surfaces, even vertical surfaces.
For claim 21, Holloway as modified by Oberst is silent about wherein the seed quilt is placed in contact with the water by unrolling the seed quilt from a roll.
Kang teaches a method of making a seed quilt wherein the seed quilt 60 is placed in contact with the water (in ref. 90) by unrolling the seed quilt from a roll (the roll in Fig. 6 is necessarily unrolled to be installed against refs. 90 for supplying water in Fig. 1; pg. 7, ln 33-36 describes a panel or roll type mat). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Oberst (US 8910419) and Kang (KR 100750564), as applied to claims 19 and 21 above, and further in view of Lindbo et al. (US 2018/0035625).
For claim 22, Holloway as modified by Oberst and Kang is silent about wherein the seed quilt is unrolled using a robot.
Lindbo et al. teach a method of germinating seeds (para 0067) wherein all processing is performed using a robot (para 0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway as modified by Oberst and Kang to include wherein all processing is performed using a robot as taught by Lindbo et al. in order to provide a process that is automated and reduces labor costs, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. Please note in the combination all process steps, including unrolling the seed quilt as taught by Kang, are performed using a robot.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Oberst (US 8910419), as applied to claim 19 above, and further in view of Lindbo et al. (US 2018/0035625).

Lindbo et al. teach a method of germinating seeds (para 0067) wherein all processing is performed using a robot (para 0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway as modified by Oberst to include wherein all processing is performed using a robot as taught by Lindbo et al. in order to provide a process that is automated and reduces labor costs, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. Please note in the combination all process steps, including removing the seed cover as taught by Holloway, are performed using a robot.
For claim 26, Holloway as modified by Oberst is silent about wherein the germinated seeds are harvested using a robot.
Lindbo et al. teach a method of germinating seeds (para 0067) wherein the germinated seeds are harvested using a robot (para 0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway as modified by Oberst to include wherein the germinated seeds are harvested using a robot as taught by Lindbo et al. in order to provide a process that is automated and reduces labor costs, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Oberst (US 8910419), as applied to claim 19 above, and further in view of Soejima (US 2011/0148124).
For claim 27, Holloway as modified by Oberst is silent about providing a mat configured to position the seed quilt, the mat being in contact with the water.
Soejima teaches a method comprising providing a mat 24 configured to position the quilt 18,25 (Figs. 11-12 show ref. 24 functioning to hold refs. 18,25 thereon, i.e., in position, and having approximately the same circular disk shape and size; note Figs. 11-12 also show ref. 23, which enables aeration (para 0123)), the mat being in contact with the water 51 (Figs. 11-12; para 0124) in order to pass retained water and air therethrough (para 0124). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holloway as modified by Oberst to include providing a mat configured to position the seed quilt, the mat being in contact with the water as taught by Soejima in order to pass retained water and air therethrough. Please note in the combination the quilt is the seed quilt as taught by Holloway.
For claim 28, Holloway as modified by Oberst and Soejima teaches (references to Soejima) wherein the mat is configured to provide airflow around roots of the germinated seeds (para 0124 describes the passage of air 33 (Fig. 12), thus, ref. 24 is capable of providing airflow around roots of germinated seeds). 
For claim 29, Holloway as modified by Oberst and Soejima teaches (references to Soejima) wherein the mat is configured to transport moisture to the seed quilt (para 0124 describes the passage of water 34 (Fig. 12)).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643